Citation Nr: 1041218	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to recognition as the Veteran's surviving spouse 
for purpose of receipt of VA benefits.

2.	Entitlement to service connection for the cause of the 
Veteran's death.

3.	Entitlement to receipt of a nonservice-connected death pension.

4.	Entitlement to accrued benefits. 


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had service in a beleaguered status from December 
1941 to April 1942, as a prisoner of war (POW) from April 1942 to 
January 1943, and with the Philippine Commonwealth Army in 
furtherance of the U. S. Armed Forces from August 1945 to 
February 1946. The appellant in bringing these claims of first 
priority seeks to establish herself as the Veteran's lawful 
surviving spouse

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from         a January 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, denying entitlement to the benefits 
sought. The Board previously remanded this case in December 2009 
to arrange for a Travel Board hearing. 

In April 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge, a transcript of which is of 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of 
the Board hearing. By contrast,            the hearing focused on 
the elements necessary to substantiate the claims and              
the appellant, through her testimony, demonstrated that she had 
actual knowledge of the elements necessary to substantiate her 
claims for benefits. As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in        
38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claims based on the current record.


FINDINGS OF FACT

1.	At the time that the appellant and the Veteran were married on 
June [redacted], 1994,  the appellant had a pre-existing marriage which 
had not been terminated by reason of divorce or death, and she 
was not unaware of this legal impediment to remarry. 

2.	A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.

3.	Based upon the Veteran's service with the Philippine 
Commonwealth Army in support of the U. S. Armed Forces there is 
no basis under the law for establishing basic eligibility for 
nonservice-connected pension benefits. 

4.	The appellant's application for accrued benefits was filed more 
than one-year subsequent to the date of the Veteran's death.





CONCLUSIONS OF LAW

1.	The criteria are not met to recognize the appellant as the 
Veteran's surviving spouse for the purpose of receipt of VA 
benefits. 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 
(2010).

2.	The criteria are not met for service connection for the cause 
of the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2010). 

3.	The criteria for basic eligibility for nonservice-connected 
death pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.40 (2010). 

4.	The criteria for entitlement to accrued benefits are not met. 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from September 
2007, the RO notified the appellant as to each element of 
satisfactory notice set forth under 38 U.S.C.A.            § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, the notice correspondence provided the 
appellant with a case-specific definition of "new and material" 
evidence.  

As an additional notice requirement, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a 
new standard as to          notice under the VCAA pertaining to a 
claim for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1310 (where premised upon service- connected 
or compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to            the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice correspondence preceded issuance of the January 2008 RO 
rating decision on appeal, and thereby met the standard for 
timely notice. 

Meanwhile, regarding claims for recognition as the Veteran's 
surviving spouse, nonservice-connected death pension and accrued 
benefits, these claims are being resolved on the basis that the 
legal criteria for basic eligibility for these benefits clearly 
have not been met. There is no factual issue to resolve, or 
further factual case development which would be helpful in 
deciding these issues. Where the outcome of a case is governed by 
applicable law, without need for further factual inquiry, the 
VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC  2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the claim 
for service connection for the cause of the Veteran's death, or 
other action necessary to supplement the record. There is also no 
other indication of any outstanding evidence on any appealed 
issue that the Board needs to obtain in the case. In support of 
her claims, the appellant testified at a Travel Board hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Analysis

Status as Surviving Spouse 

For the purpose of administering veterans benefits, the term 
"surviving spouse" of a veteran means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death and who 
has not remarried or        (in cases not involving remarriage) 
has not since the death of the veteran, and after September 19, 
1962, lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 38 
U.S.C.A. § 101(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.50(b) 
(2010). The burden of proof is upon the appellant to establish 
her status as the surviving spouse of the veteran with respect to 
claims for Death and Indemnity Compensation (DIC) and other death 
benefits. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).
 
Marriage means a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 C.F.R. § 3.1(j).

Applicable law further provides that where an attempted marriage 
of a claimant to a veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if: 
(a) The marriage occurred one year or more before the veteran 
died or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, and 
(b) The claimant entered into the marriage without knowledge of 
the legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of his 
or her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a period 
prior to the veteran's death. 38 C.F.R. § 3.52. The term                
"legal impediment" under the above regulation has been 
interpreted in an opinion by the VA Office of General Counsel to 
include the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common law marriage.           See 
VAOPGCPREC 58- 91. This effectively means that an attempted 
common law marriage may be recognized as valid for VA purposes, 
even where not legally recognized in a particular jurisdiction, 
provided the claimant had no knowledge of that state law legal 
impediment.

Under Article 34 of the New Family Code of the Philippines, no 
license shall be necessary for the marriage of a man and a woman 
who have lived together as husband and wife for at least five 
years without any legal impediment to marry each other. The 
contracting parties shall state the foregoing facts in an 
affidavit before any person authorized by law to administer 
oaths. The solemnizing officer shall also state under oath that 
he ascertained the qualifications of the contracting parties and 
found no legal impediment to the marriage.

Article 83 provides that any marriage contracted by a person 
during the lifetime of the first spouse of such person with any 
other person shall be illegal and void from its performance 
unless: 1) the first marriage was annulled or dissolved; or 2) 
the first spouse had been absent for seven consecutive years at 
the time of the second marriage without the spouse present having 
news of the absentee being alive, or if the absentee, though he 
has been absent for less than seven years, is generally 
considered as dead and believed to be so by the spouse present at 
the time of contracting such subsequent marriage, or if the 
absentee is presumed dead.               The marriage so 
contracted shall be valid in any of the three cases until 
declared null and void by a competent court. 

Pertinent background information this case indicates a marriage 
certificate verifying that the appellant and the Veteran were 
legally married in the Republic of the Philippines on June [redacted], 
1994.

At the time of their marriage, the parties signed a joint 
affidavit stating that since 1972 they had been living together 
as husband and wife, without any children.    The affidavit 
further stated that to their knowledge there was no legal 
impediment when they were married under Article 34 of the 
Philippine Family Code, which     did not require the contracting 
parties to secure a marriage license. The affidavit stated that 
the parties freely and voluntary now sought a legal marriage. 

The death certificate for the Veteran indicates that he passed 
away on November [redacted], 1994.

An October 2007 sworn affidavit from two friends of the appellant 
states that           the appellant and the Veteran lived 
together as husband and wife before they           were married 
in 1994, and remained in this capacity up until the time of                   
the Veteran's death. 

The appellant has further indicated that she was married to 
another individual before her marriage to the Veteran, and that 
this first marriage had not been terminated legally when she 
remarried to the Veteran in 1994. The appellant has provided a 
copy of the death certificate for her first husband which 
documents that he passed away on February [redacted], 2002. 

Under these circumstances, the competent evidence necessitates 
the denial of the appellant's claim for recognition as the 
Veteran's surviving spouse. By all indication, at the time the 
appellant and the Veteran were parties to a marriage in          
June 1994, the appellant's first marriage had not been 
terminated. The appellant  had not divorced from her first 
husband, and this individual was also still alive at that time. 
Under the law of the jurisdiction where the parties June 1994 
marriage ceremony took place, Philippine law, the appellant was 
legally not free to remarry. Since the parties' June 1994 
marriage would not be recognized under Philippine law, it 
likewise would not be binding for VA purposes. The Board has 
considered            the appellant's point raised that pursuant 
to Article 34 of the Philippine Code she and the Veteran had 
lived together as husband and wife for at least five years, 
sufficient to establish a marriage without a license provided 
there was a formal affidavit to the same -- indeed, such an 
affidavit is present here. However,     Article 34 still does not 
apply here as the additional pre-condition of no legal impediment 
to marriage has not been met. Essentially, the unresolved 
situation of the appellant's first marriage prevented her from 
remarrying pursuant to Article 34 as well.

The Board has further considered the exception to a valid 
marriage requirement under VA law for a "deemed valid" 
marriage, that is for recognizing a marriage even when there is a 
legal impediment to marry. Critically, however, the appellant was 
fully aware of the legal impediment of her first marriage. With 
this knowledge of the legal impediment to marry, it cannot be 
said that the appellant agreed to what she unwittingly believed 
was a valid marriage to the Veteran. For similar reasons, the 
argument that the appellant had a "deemed valid" marriage due 
to an attempted but invalid common-law marriage (which Philippine 
law does not recognize)  would not provide recovery here, as the 
appellant again was aware of the existing status of her first 
marriage.  

In summary, the appellant's marriage to the Veteran for VA 
benefits purposes cannot be recognized, as per applicable law in 
the Philippine Code she was legally not eligible to remarry. The 
Board is sympathetic to the appellant's contentions raised in 
this case, but is bound to apply the governing law on this issue.                  
See 38 U.S.C.A. § 7104(c). The Board also appreciates the 
appellant's forthrightness in addressing the existence of her 
first marriage as it pertains to the claim under review. Indeed, 
the Board emphasizes that even though the appellant may not be 
recognized as a surviving spouse for VA purposes, that fact alone 
ultimately does not control the issue of benefits entitlement -- 
rather, as discussed below, there are independent legal grounds 
for denying death benefits sought in this case. So even if the 
appellant were recognized as a surviving spouse for VA benefits, 
there would be no beneficial result to this outcome. As to this 
one particular issue, recognition as a surviving spouse for VA 
purposes is denied.            The claim is being denied for lack 
of entitlement under the law. Sabonis v. Brown,  6 Vet. App. 426, 
430 (1994).

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A.                
§ 1310(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).                         
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of all 
the facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R. § 
3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service as contributory, as well as 
direct cause of death in DIC claims). See also Mattern v. West, 
12 Vet. App. 222, 227-28 (1999).

In this case, the Veteran's death certificate indicates that he 
died from the immediate cause of cardiopulmonary arrest secondary 
to acute respiratory failure. The underlying causes of death were 
listed as severe bronchospasm secondary to chronic obstructive 
pulmonary disease (COPD), and pulmonary emphysema; and as right 
lung density involving newgrowth atelectasis right base. 

Service treatment records (STRs) indicate an essentially normal 
physical examination conducted in August 1945. A February 1946 
examination at the time of service discharge was generally 
normal, apart from findings of a left inguinal hernia. At that 
time, examination of the cardiovascular system and lungs was 
normal, as was a chest x-ray. 

The next source of medical evidence of record is a March 1990 
report from a private hospital that indicated a one-month 
inpatient stay for bladder outlet obstruction secondary to 
enlarged prostate, status-post transurethral resection of the 
prostate. 

In July 1990 the Veteran completed VA Form 10-0048, Former POW 
Medical History, in which he stated that during imprisonment by 
enemy forces he had severe malnutrition and at one point lost his 
vision completely, and on another instance fell down unconscious. 
The Veteran described a range of symptoms during his captivity 
including chest pain, impaired vision, hearing disorder, skin 
rashes, vomiting, fever, and joint swelling. 

A VA Compensation and Pension examination was completed that 
month. The Veteran's primary complaint was of experiencing 
dysuria, and urinary frequency. He had undergone a transurethral 
resection of the prostate, but claimed that his symptoms still 
persisted. A respiratory exam revealed a cough and sputum but no 
other symptoms. Cardiovascular exam was normal. Chest examination 
revealed symmetrical expansion and clear breath sounds. X-ray 
findings in the right upper and both lower lung fields were 
consistent with either passive congestive changes or pneumonitis. 

A November 1990 RO rating decision denied service connection for 
several claimed conditions, none of which pertained to a 
respiratory system disability.

Based upon review of the proceeding, the record does not 
establish the necessary requirements for service connection for 
the cause of the Veteran's death. This claim has been evaluated 
both as to whether a disability of service origin was the 
principal cause of death, and whether such a medical condition 
substantially contributed to the cause of death. As best can be 
ascertained, while the immediate cause of               the 
Veteran's death was cardiopulmonary arrest, this was merely 
symptomatic of the underlying causes of death listed. These 
underlying causes were comprised of COPD, pulmonary emphysema, 
and right lung density involving atelectasis (that is, a 
collapsed lung). To establish the current claim, there would have 
to manifest some indication by competent evidence that the cause 
of the Veteran's death is attributable to service. As the Veteran 
did not have a service-connected disability during his lifetime, 
it follows that a service-connected disability could not have 
been a factor behind the circumstances involving the cause of 
death. The Board's inquiry instead will focus upon whether the 
respiratory ailments that led to            the Veteran's death 
were themselves attributable to military service.

On this subject, there is no competent and probative evidence to 
indicate that          the Veteran's respiratory illnesses which 
led to his demise originated during his military service. This 
follows review of the available service treatment records, and of 
the dearth of any medical evidence from service discharge until 
1990, comprising a period of more than 40 years without any 
documented medical treatment for respiratory system 
symptomatology. When examined in July 1990 for VA purposes the 
Veteran did have x-ray signs of either passive congestive changes 
or pneumonitis, but there is no basis from these findings to 
conclude that said condition was of service origin, given again 
that it was noted such a great period of time after military 
separation. Essentially, there is no available means from the 
evidence at hand to link a post-service respiratory condition 
with the Veteran's service, either from the medical evidence, or 
any lay testimony given by               the appellant regarding 
the Veteran's medical history.  

The Board further recognizes that under applicable law found at 
38 C.F.R.               § 3.309(c), there are certain enumerated 
diseases which will be presumed service-connected based on the 
claimant's status as a POW, without need for medical evidence 
establishing the requisite causal relationship between a 
disability and military service. The Veteran was indeed a 
prisoner of war. Keeping in mind this fact, at present there is 
no form of respiratory ailment that is expressly listed amongst 
the presumptively service-connected illnesses designated under 
section 3.309(c). As a result, medical evidence would still be 
required to demonstrate that the respiratory ailments the Veteran 
sustained post-service were due to his military service, and for 
the previous reasons noted, such competent evidence is not of 
record. 

Accordingly, there is no reasonable likelihood presented that the 
Veteran's respiratory ailments at the time of his death comprise 
disorders that were etiologically related to his military 
service.  A VA medical opinion regarding the cause of the 
Veteran's death is not necessary in this instance, given that 
there is little competent medical basis indicating or suggesting 
that the conditions that led to his death had any connection to 
military service.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008) (38 U.S.C.A. § 5103A(a) does not always require the 
Secretary to assist the claimant in obtaining a medical opinion 
or examination, but only where deemed necessary to decide a claim 
involving service connection for cause of death).


The appellant's own assertions have also been afforded 
appropriate weight. However, as she is a layperson, to the extent 
she may opine on what events caused the Veteran's death, this 
would not be competent evidence as it pertains to a complex 
medical matter, not within the purview of lay observation. See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for the cause of the Veteran's death. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

Nonservice-connected Death Pension 

Pension is a benefit payable by VA to veterans of a period of war 
who meet the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2010);          
38 C.F.R. § 3.3 (b)(4) (2010). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive (i.e., "New" Philippine Scouts), 
were made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during that 
period. This paragraph does not apply to officers who were 
commissioned in connection with the administration of Public Law 
No. 190.          38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

In this case, the available verification from the U. S. service 
department by                 an AGUZ Form 632 confirms that the 
Veteran had service in a Philippine Commonwealth Army unit in 
support of the U. S. Army Forces Far East (USAFFE). He served in 
a beleaguered status from December 1941 to April 1942, in a POW 
status from April 1942 to January 1943, and following a non-
service status between January 1943 and August 1945, again with 
the Philippine Commonwealth Army in furtherance of the U. S. 
Armed Forces from August 1945 to February 1946. Applicable law 
provides that this type of service cannot qualify for the receipt 
of nonservice-connected pension benefits. See 38 C.F.R. § 
3.40(b). The appellant has not taken issue with or disputed the 
validity of the above findings, nor is there any basis in the 
documentation of the Veteran's service to the contrary. 
Therefore, there is no legal basis to establish entitlement to 
nonservice-connected death pension.  


Accordingly, the preliminary requirement of qualifying Philippine 
service under          38 C.F.R. § 3.40 to warrant pension 
entitlement has not been met. The Board recognizes and is 
grateful for the Veteran's service. As to the availability of 
nonservice-connected death pension based upon the circumstances 
of his service, however, the applicable law is controlling upon 
the Board's disposition of the issue at hand. 38 U.S.C.A. § 
7104(c). Where, as here, the law and not the evidence is 
dispositive, the claim should be denied because of the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accrued Benefits

The applicable law provides that, upon the death of a veteran, 
his lawful surviving spouse shall be paid periodic monetary 
benefits to which he was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid for a period not more 
than two-years prior to the last date of entitlement. See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that a 
claimant may recover the full amount due prior to the date of the 
veteran's death. This amendment, however, applies only to deaths 
occurring on or after the date of enactment, which was December 
16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case 
the Veteran died prior to the date of enactment, the revised 
provision is not applicable. 
 
An application for accrued benefits must be filed within one-year 
after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 
333 (1997). 


A claim for death pension or dependency and indemnity 
compensation by a surviving spouse shall include a claim for any 
accrued benefits. 38 C.F.R.                § 3.1000(c); see also 
38 C.F.R. § 3.152(b). 

The record does not reflect that the appellant filed a timely 
application for entitlement to accrued benefits in this case, as 
she filed the instant claim in      August 2007, more than 12 
years after the date of the Veteran's death.                    
Consequently, there is no valid claim for accrued benefits which 
has been set forth. Rather, this claim was filed outside of the 
applicable one-year time limit. The issue of timeliness aside, 
there is no indication of a decision rendered at the time of the 
Veteran's death establishing entitlement to an unpaid monetary 
benefit. There were also no pending claims for any VA benefit at 
the time of the Veteran's death.  While the Veteran did file 
claims for disability compensation during his lifetime, these 
were denied pursuant to a November 1990 rating decision. In any 
event,           the merits of the claim for accrued benefits 
does not require further consideration,  in the absence of a 
timely filed claim.















ORDER

The claim for recognition as the Veteran's surviving spouse for 
purpose of receipt of VA benefits is denied.

Service connection for the cause of the Veteran's death is 
denied.

The claim for a nonservice-connected death pension is denied.

The claim for accrued benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


